Citation Nr: 0421827	
Decision Date: 08/10/04    Archive Date: 08/17/04

DOCKET NO.  98-06 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Evaluation of seizure disorder with left internal carotid 
artery arteriovenous malformation, postoperative, currently 
evaluated as 60 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel



INTRODUCTION

The veteran had active service from December 1990 to April 
1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  


FINDINGS OF FACT

1.  The competent and probative evidence of record indicates 
that the veteran has more than 10 minor seizures weekly.

2.  There has been no demonstration of the occurrence of one 
major seizure per month over any one-year period.  


CONCLUSION OF LAW

The criteria for an 80 percent evaluation for seizure 
disorder with left internal carotid artery arteriovenous 
malformation, postoperative, have been met since April 23, 
1996.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.7, 4.124a, Diagnostic Codes 8910, 8911 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Prelimninary Matters - VCAA

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003)).

The VCAA is applicable to all claims filed on or after 
November 9, 2000, or filed before the date of enactment and 
not yet final as of that date.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 2003).  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  The Board concludes the discussions in the May 1997 
rating determination, the August 1997 SOC, and the April 
2002, August 2003, and January 2004 SSOCs informed the 
appellant of the information and evidence needed to 
substantiate this claim.  In a June 2003 letter, the RO 
informed the appellant of the VCAA.  It specifically notified 
him about what else he needed to know, where he should send 
information, how soon he should send it, how he could contact 
VA, what was the status of his claim and how he could help, 
what the evidence had to show, and how VA would help him 
obtain evidence for his claim. 

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  The RO 
requested all relevant records identified by the appellant, 
and the appellant was informed in various letters what 
records the RO was requesting and he was asked to assist in 
obtaining the evidence.  He was also afforded several VA 
examinations during the course of this appeal. 

The decision of the U.S. States Court of Appeals for Veteran 
Claims (Court) in Pelegrini v. Principi, ___ Vet.App. ___, 
No. 01-944 (Vet. App., June 24, 2004), held, in part, that a 
VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  See VAOPGCPREC 7-2004 (July 16, 2004).

All the VCAA requires in this regard is that the duty to 
notify is satisfied and that claimants are given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant in June 2003 was 
not given prior to the first AOJ adjudication of the claim, 
the notice was provided prior to the transfer and 
certification of the appellant's case to the Board.  After 
the notice was provided, the case was readjudicated and a 
supplemental statement of the case was provided to the 
appellant.  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  

In addition, the Court in Pelegrini held, in part, that a 
VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  

The RO, in its June 2003 letter, specifically requested that 
the veteran let VA know if there were any other information 
or evidence that would support his claim. 

Under the circumstances set forth above, considering the 
multiple times his claim has been reviewed by the RO and the 
multiple occasions that he has communicated with VA regarding 
his claim, the Board finds that the appellant has had ample 
notice of the types of evidence that would support his claim 
and that he has had ample opportunity to present evidence and 
argument in support of his appeal.  He has not identified any 
evidence not already of record.  His representative has 
requested that the appeal be forwarded to the Board and 
considered based upon the evidence that is currently of 
record.  The Board finds that any defect with respect to the 
VCAA notice requirement in this case was harmless error.  
Therefore, having considered both the decision of the Court 
in Pelegrini and the interpretive opinion of the General 
Counsel, the Board finds that the requirements of the VCAA 
have been satisfied in this matter.

II.  Entitlement to Increased Rating

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In determining the 
disability evaluation, the VA has a duty to acknowledge and 
consider all regulations that are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusions.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

The rating criteria for seizure disorders, set forth under 
Diagnostic Codes 8910 (grand mal epilepsy) and 8911 (petit 
mal epilepsy), are as follows: a 100 percent evaluation is 
warranted for 12 major seizures during the preceding year; an 
80 percent evaluation is warranted for 4 major seizures, or 
more than 10 minor seizures weekly, during the preceding 
year; a 60 percent evaluation is warranted for 3 major 
seizures, or 9 to 10 minor seizures weekly, during the 
preceding year; a 40 percent evaluation is warranted for 1 
major seizure during the preceding 6 months, or 2 major 
seizures or 5 to 8 minor seizures weekly, during the 
preceding year; a 20 percent evaluation is warranted for 1 
major seizure during the preceding 2 years or 2 minor 
seizures during the preceding 6 months; and a 10 percent 
evaluation is warranted for a confirmed diagnosis of epilepsy 
with a history of seizures.  38 C.F.R. § 4.124a.

Notes to the aforementioned regulation describe major 
seizures as generalized tonic-clonic convulsions accompanied 
by unconsciousness; minor seizures are described as brief 
interruptions in consciousness or conscious control 
associated with staring or rhythmic blinking of the eyes, 
nodding of the head, sudden loss of postural control, or 
sudden jerking of the arms, trunk, or head.  The frequency 
and nature of seizures may be established by competent, 
consistent lay testimony emphasizing convulsive and immediate 
postconvulsive symptomatology.  Evidence of the foregoing 
must be presented in order to warrant a change in an 
evaluation for a seizure disorder.

The Board notes that in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that evidence to be considered in the 
appeal of an initial assignment of a disability rating was 
not limited to that reflecting the then current severity of 
the disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994) (where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
concern).  In Fenderson, the Court also discussed the concept 
of the "staging" of ratings, finding that, in cases where 
disagreement has been expressed with an initially assigned 
disability evaluation, it is possible for a veteran to be 
awarded separate percentage evaluations for separate periods, 
based upon the facts found during the appeal period.  
Fenderson at 126-28.

Service connection is currently in effect for a seizure 
disorder with left internal carotid artery arteriovenous 
malformation, postoperative, which has been assigned a 60 
percent evaluation, effective from April 23, 1996.

A review of the record reveals that, in September 1993, the 
veteran was diagnosed with a large medial frontal lobe 
arteriovenous malformation, with anterior cerebral artery 
feeders.  The veteran underwent a bifrontal craniotomy and 
resection of the arteriovenous malformation in October 1993.  
In September 1995, the veteran had a grand mal seizure.  

Treatment records obtained in conjunction with the veteran's 
claim reveal that, at the time of a June 1996 outpatient 
visit, he reported having no seizure activity.  During a 
March 1997 visit, the veteran stated that he was not having 
any seizures.  At the time of an April 1997 visit, the 
veteran indicated that he had suffered a seizure 
approximately two months earlier. 

In June 1997, the veteran was seen at the emergency room with 
complaints of passing out.  He indicated that he was not 
taking his Dilantin.  He stated that he had become 
lightheaded after a strenuous workout, and had passed out.  

At the time of a November 1999 VA neurological examination, 
the veteran indicated that he was in good health prior to the 
onset of his initial seizure in September 1993.  Following 
surgery, he was placed on Dilantin for years and was 
subsequently taken off it when he became seizure free.  He 
said he had suffered a second generalized tonic clonic 
seizure in September 1995, and was restarted on Dilantin.  He 
indicated that since his surgery he had had a generalized 
seizure approximately once a year, with the last one 
occurring in March 1999.  He stated that he was taken to the 
emergency room and subsequently treated with Dilantin.  

The veteran reported that he seemed to have spells which 
occurred daily, and sometimes twice a day.  He stated that he 
would be doing activities such as reading and would become 
quite confused, and could not recall where he was or what he 
was doing.  This occurred both at home and in school.  He did 
not have any tongue biting or bowel or bladder control 
problems with these events.  He noted that they lasted a few 
seconds, and stated that he had been told that his head fell 
down.  He indicated that he would become quite disoriented 
during these episodes when he was awake.  He reported having 
an episode the day prior to the examination, and that he had 
fallen into a chair during this episode.  He noted becoming 
exhausted after these episodes.  

At the time of a December 1999 visit, the veteran voiced 
concern about possible petit mal seizures.  At the time of a 
January 2000 visit, the veteran reported that he had been 
observed by his family as having spells and not responding.  
He also noted that he had been told by a professor that he 
had responded with gibberish when asked a question.  At the 
time of a February 2000 visit, the veteran reported having 
staring spells and speaking incoherently.  An EEG performed 
at that time revealed that hyperventilation caused 
electrographic seizures lasting up to 5 seconds.  At the time 
of a March 2000 visit, the veteran reported having had little 
blackouts since being off his medications.  During a 
subsequent March 2000 visit, the veteran indicated that his 
blackout spells had decreased with an increase in his 
medication.  

At the time of an October 2003 VA examination, the veteran 
reported that his seizures had become worse.  He indicated 
that he had not had any major seizures in the last year.  He 
stated that his last major seizure had occurred in 2000.  He 
noted having mild seizures on a daily basis since 1993.  He 
reported having five or six minor episodes per day.  He 
stated that these usually lasted less than one minute.  The 
veteran indicated that during these seizures he would become 
very confused.  He also noted having a speech impairment at 
these times.  He further reported having difficulty finishing 
a conversation with another person.  He also said he had 
problems hearing, and indicated that he could not understand 
certain messages.  

The veteran also noted being unable to turn and look at a 
person when these seizures occurred.  He also stated that he 
had a lack of endurance and chronic fatigue as a result of 
the daily occurring seizures.  He further indicated that the 
seizures interfered with his daily activities and his 
occupation.  The veteran noted being on Dilantin, 500 
milligrams twice a day.  Diagnoses of epilepsy, generalized, 
under control with medication, status post arteriovenous 
malformation, with surgical resection; headaches, recurrent, 
status post bifrontal craniotomy, and AVM surgical resection; 
and simple partial seizures, recurring multiple times per 
day, very symptomatic, moderately severe, were rendered.  

In a November 2003 report, the veteran's private physician, 
R. S., M.D., indicated that the veteran had been experiencing 
brief paroxysmal episodes of loss of concentration and sense 
of time.  He was uncertain as to whether there had been 
actual loss of consciousness.  The veteran stated that these 
episodes occurred 3-4 times daily, and lasted less than one 
minute.  He said they had also occurred while driving.  
Following examination, diagnoses of post craniotomy status, 
AVM, left frontal parietal; headaches; and seizures, 
generalized, and partial simplex vs. petit mal, were 
rendered.  

Based upon the foregoing medical evidence, the Board believes 
the criteria for an 80 percent evaluation for a seizure 
disorder with left internal carotid artery arteriovenous 
malformation, postoperative, have been met.  

At the time of his November 1999 VA examination, the veteran 
reported having spells which occurred on a daily basis, 
sometimes twice a day.  At the time of a January 2000 VA 
outpatient visit, he indicated that his family members noted 
that he had been having spells during which he would not 
respond to them.  He also reported having staring spells and 
speaking incoherently, at the time of a February 2000 visit.  
Moreover, an EEG performed at that time revealed that 
hyperventilation causing electrographic seizures lasting five 
seconds.  The veteran also noted having blackouts since being 
off his medication at the time of a March 2000 visit.  

Moreover, at the time of his October 2003 VA examination, the 
veteran reported having had mild seizures on a daily basis 
since 1993.  He noted having five or six minor episodes per 
day.  He stated that he would become very confused, have 
speech impairment, have problems with hearing and 
understanding people, and be unable to turn at look at 
someone during the seizures.  Finally, in his November 2003 
report, Dr. S. stated that the veteran had been having brief 
proxysmal episodes of loss of concentration and time, up to 
three or four times per day, lasting less than one minute.  

Based upon the veteran's statements and the medical evidence 
of record, the Board is of the opinion that the veteran has 
met the criteria for an eighty percent evaluation on the 
basis of having more than 10 minor seizures weekly.  The 
criteria for a 100 percent evaluation have not been met, as 
the veteran has not reported, nor has the evidence shown, 
that he has had at least one major seizure per month over any 
one-year time period during the course of his claim and 
appeal.  


Turning to the question of an extraschedular rating, it is 
provided under 38 C.F.R. § 3.321(a) that the provisions 
contained in the Rating Schedule will represent, as far as 
can practicably be determined, the average impairment in 
earning capacity in civil occupations resulting from 
disability.  To accord justice in the exceptional case where 
the schedular evaluations are found to be inadequate, the 
Under Secretary for Benefits or the Director, Compensation 
and Pension Service, upon AOJ submission, is authorized to 
approve an extraschedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  

Generally, the degrees of disability specified in the Rating 
Schedule are considered adequate to compensate for 
considerable loss of working time from exacerbation or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.

As noted, the regulation provides an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities.  The veteran has not been 
recently hospitalized for seizure problems.  Moreover, the 
veteran reported that he was a teacher in a public school 
system at the time of his October 2003 VA examination. 

In view of these findings, and in the absence of evidence to 
support an extraschedular rating, the Board concludes that 
the applicable schedular criteria adequately contemplate the 
nature and severity of the veteran's service-connected 
seizure disorder with left internal carotid artery 
arteriovenous malformation, postoperative.  The evidentiary 
record does not suggest, based upon these findings documented 
within the clinical reports, that the appellant has an 
"exceptional or unusual" disability such to require 
referral to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service.


ORDER

An 80 percent evaluation for seizure disorder with left 
internal carotid artery arteriovenous malformation, 
postoperative, is granted from April 23, 1996, subject to the 
statutes and regulations governing the payment of monetary 
awards.




__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



